UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                           No. 98-50798
                         Summary Calendar



CHONITA CRAYTON, Individually and as next friend
of Jerome Crayton, II, a minor child,
                                             Plaintiff-Appellant,

v.


COMAL INDEPENDENT SCHOOL DISTRICT; JERRY MAJORS,
Individually and in his Official Capacity as
Superintendent of the Comal Independent School
District; WILL KRIEG, Individually and in his Official
Capacity as Principal of Canyon High School;
CHARLES ADAMS, Individually and in his Official
Capacity as Assistant Principal of Canyon High School,

                                              Defendants-Appellees.



          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-98-CV-328)


                           May 6, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Chonita Crayton, individually and as next

friend of Jerome Crayton, II, a minor child (“Crayton”), appeals

the district court’s grant of summary judgment in favor of the

defendants-appellants.    Crayton   argues   on   appeal   that   she

sufficiently raised genuine issues of material fact in order to


     *
      Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
survive a motion for summary judgment on her claims of wrongful

discrimination under 42 U.S.C. § 1983 and Title VI of the Civil

Rights Act of 1964.

     Having reviewed the parties’ briefs and the record, we find no

reversible error in the district court’s order.      Therefore, we

AFFIRM the judgment of the district court.   See Crayton v. Comal

Indep. Sch. Dist., No. SA-98-CA-328 (W.D. Tex. July 16, 1998).




                                2